FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 10, 2022

                                      No. 04-21-00513-CV

                          IN THE INTEREST OF E.D.B., A CHILD

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. CS-19-104
                          Honorable Baldemar Garza, Judge Presiding


                                         ORDER
        The clerk’s record and reporter’s record in this appeal were due on December 24, 2021.
TEX. R. APP. P. 35.1. Neither record has been filed. The trial court clerk has filed a notification
of late record stating that appellant has failed to pay or make arrangements to pay the fee for
preparing the clerk’s record. See TEX. R. APP. P. 35.3(a).

       We therefore ORDER appellant to file written proof in this court no later than ten (10)
days after the date of this order showing that: (1) he has requested that the trial court clerk
prepare the clerk’s record and that the official court reporter prepare the reporter’s record in
compliance with Texas Rules of Appellate Procedure 34.5 and 34.6, respectively; and (2) either
the fees for preparation of the clerk’s record and reporter’s record have been paid or payment
arrangements have been made, or appellant is entitled to appeal without paying the fees. See
TEX. R. APP. P. 34.5, 34.6; 20.1(a); TEX. R. CIV. P. 145.

        In addition, appellant has failed to pay the applicable filing fee in this appeal. See TEX.
R. APP. P. 5. Therefore, we FURTHER ORDER appellant to either (1) pay the applicable filing
fee in this appeal or (2) provide written proof to this court that he is excused by statute or these
rules from paying the filing fee within ten (10) days from the date of this order. See TEX. R.
APP. P. 20.1; see also TEX. R. APP. P. 42.3(c).

       If appellant fails to respond to this order within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(C).



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court